UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7200



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATRICK KNOWLES PINKETT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CR-91-
491-L, CA-97-655-L)


Submitted:   June 9, 1998                  Decided:   July 17, 1998


Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Knowles Pinkett, Appellant Pro Se. Lynne Ann Battaglia,
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Pinkett, Nos. CR-91-491-L, CA-97-655-L (D.

Md. Aug. 8, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2